CONTACT: David Fry Executive Vice President and Chief Financial Officer Flushing Financial Corporation (718) 961-5400 FOR IMMEDIATE RELEASE Flushing Financial Corporation to Speak to Institutional Investors LAKE SUCCESS, NY – November 15, 2010 — Flushing Financial Corporation (the “Company”) (Nasdaq-GS: FFIC), the parent holding company for Flushing Savings Bank, FSB (the “Bank”), today announced that, John R. Buran, the Company’s President and Chief Executive Officer, and David W. Fry, the Company’s Executive Vice President and Chief Financial Officer, through an arrangement with Guggenheim Securities, LLC, will make presentations to institutional investors on November 17th in Philadelphia, Pennsylvania. WHO Flushing Financial Corporation is the parent holding company for Flushing Savings Bank, FSB, a federally chartered stock savings bank insured by the FDIC. The Bank serves consumers and businesses by offering a full complement of deposit, loan, and cash management services through its fifteen banking offices located in Queens, Brooklyn, Manhattan, and Nassau County. The Bank also operates an online banking division, iGObanking.com®, which enables the Bank to expand outside of its current geographic footprint. In 2007, the Bank established Flushing Commercial Bank, a wholly-owned subsidiary, to provide banking services to public entities including cities, counties, towns, villages, school districts, libraries, fire districts and the various courts throughout the metropolitan area. WHAT Presentations to institutional investors through an arrangement with Guggenheim Securities, LLC. WHERE/WHEN November 17, 2010 in Philadelphia, Pennsylvania. PRESENTATION The presentation will focus on the Company’s performance and its strategic operating objectives. The presentation will be available on the Company’s website, www.flushingbank.com, on November 17, 2010, and will remain available through the end of the month. RECENT NEWS ● November 3, 2010 – Flushing Financial Corporation Reports Increased 2010 Third Quarter GAAP Income Due to Legislative Tax Change. ● October 19, 2010 – Flushing Financial Corporation Reports 2010 Third Quarter GAAP and Core Net Income Increase of 13% and 35%, Respectively, From Prior Year Comparable Quarter. ● August 17, 2010 – Flushing Financial Corporation Declares Quarterly Dividend of $0.13 Per Share. “Safe Harbor” Statement under the Private Securities Litigation Reform Act of 1995: Statements in this Press Release relating to plans, strategies, economic performance and trends, projections of results of specific activities or investments and other statements that are not descriptions of historical facts may be forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.Forward-looking information is inherently subject to risks and uncertainties, and actual results could differ materially from those currently anticipated due to a number of factors, which include, but are not limited to, risk factors discussed in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009 and in other documents filed by the Company with the Securities and Exchange Commission from time to time. Forward-looking statements may be identified by terms such as “may”, “will”, “should”, “could”, “expects”, “plans”, “intends”, “anticipates”, “believes”, “estimates”, “predicts”, “forecasts”, “potential” or “continue” or similar terms or the negative of these terms. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements.The Company has no obligation to update these forward-looking statements. Additional information on Flushing Financial Corporation may be obtained by visiting the Company’s web site at http://www.flushingbank.com. ###
